Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        17-MAY-2021
                                                        11:04 AM
                                                        Dkt. 3 ODDP

                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      CHRIS SLAVICK, Petitioner

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                       (CASE NO. 1PC041001534)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of petitioner Christopher Lee

Slavick’s petition for writ of mandamus, filed on May 12, 2021,

and the record, petitioner fails to demonstrate that he has a

clear and indisputable right to the requested relief from this

court and may seek relief in the underlying case as provided by

law.   Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the
requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, May 17, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins